Name: Commission Regulation (EEC) No 3302/85 of 26 November 1985 repealing Regulation (EEC) No 3266/85 re-establishing the levying of customs duties applicable to ethylene glycol falling within subheading 29.04 C ex I, orignating in Saudi Arabia, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3562/84 apply
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 27. 11 . 85 Official Journal of the European Communities No L 316/37 COMMISSION REGULATION (EEC) No 3302/85 of 26 November 1985 repealing Regulation (EEC) No 3266/85 re-establishing the levying of customs duties applicable to ethylene glycol falling within subheading 29.04 C ex I , orig ­ nating in Saudi Arabia, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3562/84 apply Whereas the Commission s Regulation is issued by error ; Whereas it is therefore desirable to repeal Regulation (EEC) No 3266/85 with effect from 25 November 1985, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 3266/85 is hereby repealed. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European , Communities. It shall apply with effect from 25 November 1985. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3562/84 of 18 December 1984 applying generalized preferences for 1985 in respect of certain industrial products orig ­ inating in developing countries ('), and in particular Article 13 thereof, Whereas Commission Regulation (EEC) No 3266/85 (2) re-established, as from 25 November 1985, the levying of customs duties applicable to ethylene glycol falling within subheading 29.04 C ex I, originating in Saudi Arabia, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3562/84 apply ; This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 26 November 1985. For the Commission COCKFIELD Vice-President (') OJ No L 338, 27. 12. 1984, p. 1 . 0 OJ No L 311 , 22. 11 . 1985, p . 26.